department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47632s sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service rs p o box i cincinnati oh legend b date c date d date f dollars dollar amount g dollars dollar amount h dollars dollar amount j dollars dollar amount k dollars dollar amount m dollars dollar amount n dollars dollar amount date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below dear facts you were formed as an unincorporated association on b your purposes as listed in your constitution and bylaws are you hold at least two major shooting events every year you also hold other events where no prizes are awarded but practice trap shooting takes place the majority of your events are open to the public as long as a person pays to shoot and obeys your rules that person may participate in any of your events to have a place for members and non-members to shoot trap hold trap club events for members and non-members as long as weather and interest is met teach and educate new shooters to the sport of trap shooting the purpose of all your events is to allow anyone the opportunity to compete and practice their trap shooting skills monies raised from these events pay for prizes event supplies targets and utilities to maintain and up- keep the event grounds and club house all events are held on club grounds and are organized and carried out on volunteered time from your club members you indicated that in c the majority of your income was from outside vendors however you later clarified by saying this was your first year of operations and these contributions totaling f dollars were unusual in nature other than these unusual contributions you received g dollars from members in the form of dues and event income and h dollars from non-member event income disregarding the unusual contributions from outside vendors your non-member income accounted for of your remaining total revenues of j dollars in c according to the financial information you provided for d you received k dollars in contributions from non- members as well as m dollars from non-member event income these two amounts accounted for of your gross_receipts of n dollars in d you also indicated your third year of operations would have the same format as d law sec_501 of the code provides for the exemption from federal_income_tax of clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 states the exemption provided by sec_501 of the code applies only to clubs which are organized and operated exclusively for pleasure recreation and other non- profitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities sec_1_501_c_7_-1 states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 of the code solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption public law 1976_2_cb_596 provides that a social_club may receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing exemption within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club’s facilities or services by the general_public revrul_60_324 1960_2_cb_173 states that a social_club which has been granted exemption under sec_501 of the code may lose its exemption if it makes its club facilities available to the general_public on a regular recurring basis since it may then no longer be considered to be organized and operated exclusively for its exempt_purpose letter rev catalog number 47628k revrul_65_63 1965_1_cb_240 states that a nonprofit organization which in conducting sports car events for the pleasure and recreation of its members permits the general_public to attend such events for a fee on a recurring basis and solicits patronage by advertising does not qualify for exemption as a club organized and operated exclusively for pleasure recreation and other nonprofitable purposes under sec_501 of the code revrul_69_219 1969_1_cb_153 states that a social_club that regularly holds its golf course open to the general_public and charges established green fees that are used for maintenance and improvement of club facilities is not exempt under sec_501 of the code application of law you are not described in sec_501 of the code nor sec_1_501_c_7_-1 a club which engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other non-profitable purposes you make your activities available to the general_public more than incidentally your primary activity consists of providing general trap shooting activities to members as well as nonmembers your largest source of revenue is from event fees from members as well as nonmembers in c disregarding unusual contributions receipts were from nonmembers which far exceeds the and the limitation from sources outside your membership limitation for nonmember use of a social club’s facilities or services in public law in d of your gross_receipts were derived from sources outside your membership and per your projections the of your gross following fiscal_year would be the same like the organization in revrul_60_324 and revrul_65_63 although your activities are for the pleasure and recreation of your members you do not qualify for exemption under sec_501 of the code because your activities and facility are available to the general_public on a regular recurring basis nonmembers are able to take part in your activities and participate in your events on a not incidental basis you are like the organization in revrul_69_219 your events are open to the general_public on a regular basis and you charge nonmembers as well as members event fees you receive a substantial amount of income from the general_public as a result you do not qualify for exemption under sec_501 of the code because in addition to engaging in regular business with the general_public through these events the income from the fees is inuring to the benefit of your members in being used for maintenance and up-keep of your event grounds and club house per sec_1_501_c_7_-1 exemption under sec_501 of the code does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder conclusion you do not qualify for exemption under sec_501 of the code by making your activities and facilities open to the general_public for fees you are not organized and operated exclusively for the pleasure and recreation of your members additionally income from the fees far exceeds the limitation set forth in public law if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include letter rev catalog number 47628k your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e e e e e e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47628k u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
